Filing Pursuant to Registration Statement No. 33-159281 securities and exchange commission Washington, D.C. 20549 FORM T-1 STATEMENT OF ELIGIBILITY UNDER THE TRUST INDENTURE ACT OF 1 CORPORATION DESIGNATED TO ACT AS TRUSTEE x Check if an Application to Determine Eligibility of a Trustee Pursuant to Section 305(b)(2) U.S. BANK NATIONAL ASSOCIATION (Exact name of Trustee as specified in its charter) 31-0841368 I.R.S. Employer Identification No. 800 Nicollet Mall Minneapolis, Minnesota (Address of principal executive offices) (Zip Code) Melissa A. Rosal U.S. Bank National Association 190 South LaSalle Street, 7th Floor Chicago, Illinois 60603 (312) 332-7496 (Name, address and telephone number of agent for service) DAIMLER RETAIL RECEIVABLES LLC (Issuer with respect to the Securities) Delaware 95-3477910 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 36455 Corporate Drive Farmington Hills, Michigan (Address of Principal Executive Offices) (Zip Code) Asset Backed Notes (Title of the Indenture Securities) FORM T-1 Item 1.
